DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a charged particle lithography apparatus, classified in H01J 37/3175.
II. Claim 19, drawn to an apparatus for assembling a plurality of clone masks into an array mask, classified in G03F 1/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions clearly have different designs and effects (charged particle lithography system vs. mask assembly system) and are only related in that Invention I includes one part, a mask, that may be assembled by the apparatus of Invention II (but the structure of the mask assembled by Invention II is not disclosed in the claims of Invention I).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Justin King on 26 January 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this 19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 12 is objected to because of the following informalities:  the word “a “or “the” should be inserted before “mask” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the condenser lens” in claim 6.  There is insufficient antecedent basis for this limitation in the claim.  Changing “the” to “a” would overcome the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20030034460 A1) in view of Yoshizawa (US 20030010749 A1) and in further view of Choi (US 6,214,498 B2).
Regarding claim 1, Ono teaches a lithography apparatus (figure 28, paragraph 10), comprising:
A charged particle source (electron source 501) for providing a charged particle beam;
A charged particle optical element (lenses 511-514) for collimating the charged particle beam onto a sample (508); and
A mask (505) between said charged particle source and the sample, wherein said mask includes at least a pattern such that a portion of the charged particle beam is blocked by said mask.
	Ono does not teach that the mask is a grounded metallic mask.
	Yoshizawa teaches a mask for electron beam lithography (paragraph 35) which may be metallic (membrane layer and membrane-supporting layer may be metal, paragraphs 38-39).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the mask of Yoshizawa for the mask of Ono in the system of Ono as a matter of selecting a known equivalent type of mask with reduced deformation for increased exposure accuracy (Yoshizawa, paragraph 21).
	Ono and Yoshizawa do not teach that the mask is grounded.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ono and Yoshizawa by grounding the metallic mask, as Choi teaches that this reduces heat load on the mask due to allowing electrons to dissipate to the ground.
Claims 2-6, 8, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Yoshizawa and Choi and in further view of Kim (Kim and Trumper, “High-Precision Magnetic Levitation Stage for Photolithography”, Precision Engineering Vol. 22, Issue 2, April 1998, p. 66-77.)
Regarding claim 2, Ono teaches a first stage (131, figure 3) for mounting a sample (121) and a second stage (mask stage 36) for mounting a mask (grounded metallic mask in the combination with Yoshizawa and Choi, above).
Ono, Yoshizawa and Choi do not teach that the stages are maglev stages.
Kim teaches a maglev stage for use in a lithography system (high precision magnetic levitation stage, Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ono by substituting the maglev stages of Kim for the stages of Ono, as a matter of substituting a known equivalent type of stage used in the lithography art with the advantage of providing a high-precision stage with low positioning noise, a simple design and high reliability.
Regarding claim 3, Yoshizawa teaches that the metallic mask includes gold (paragraph 38).
Regarding claim 4, Yoshizawa teaches that the metallic mask has an upper opening (in pattern region 13, figure 1) and a lower opening (14) larger than the upper opening, and is coated with a film (membrane supporting layer 15) to enhance rigidity of the metallic mask.
Regarding claim 5, Ono teaches that the charged particle source provides electrons.
	Regarding claim 6, Ono teaches that the charged particle optical element is telecentric (i.e. the emerging beam is collimated, figure 28, so the lens pupil is at infinity).
	Regarding claim 8, Ono teaches that the charged particle system includes an upper condenser lens (511) and a lower condenser lens (512) adjacent to the mask.
	Regarding claim 13, Ono teaches an electron beam lithography apparatus (figure 28) comprising:
	An electron source (501) providing an electron beam;
	A condenser lens (511) for condensing the electron beam;
	A linear condensing lens (512; linear because it condenses rectangular beam formed by aperture 502, paragraph 10), for linear collimating the electron beam along a first direction on a sample (figure 28, beam collimated in direction of motion of mask i.e. x-direction, paragraph 10);

	A stage (509) for mounting the sample and moving in a second direction perpendicular to the first direction (moving in Y-axis to expose multiple stripes, paragraph 85).
	Ono does not teach that the mask is a grounded metallic mask or that the stage is a maglev stage.
	Yoshizawa teaches a mask for electron beam lithography (paragraph 35) which may be metallic (membrane layer and membrane-supporting layer may be metal, paragraphs 38-39).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the mask of Yoshizawa for the mask of Ono in the system of Ono as a matter of selecting a known equivalent type of mask with reduced deformation for increased exposure accuracy (Yoshizawa, paragraph 21).
	Ono and Yoshizawa do not teach that the mask is grounded.
Choi teaches a grounded metallic mask (figure 3; mask with metal layers 42 and 420, upper metal layer is grounded, column 5 lines 48-49) for use in an electron beam lithography system (column 5 lines 7-8).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ono and Yoshizawa by grounding the metallic mask, as Choi teaches that this reduces heat load on the mask due to allowing electrons to dissipate to the ground.

Kim teaches a maglev stage for use in a lithography system (high precision magnetic levitation stage, Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ono by substituting the maglev stages of Kim for the stages of Ono, as a matter of substituting a known equivalent type of stage used in the lithography art with the advantage of providing a high-precision stage with low positioning noise, a simple design and high reliability.
Regarding claim 14, Ono teaches that the charged particle optical element is telecentric (i.e. the emerging beam is collimated, figure 28, so the lens pupil is at infinity).
Regarding claim 17, Yoshizawa teaches that the metallic mask includes gold (paragraph 38).
Regarding claim 18, Yoshizawa teaches that the metallic mask has an upper opening (in pattern region 13, figure 1) and a lower opening (14) larger than the upper opening, and is coated with a film (membrane supporting layer 15) to enhance rigidity of the metallic mask.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Yoshizawa, Choi and Kim and in further view of Platzgummer (US 20050012052 A1).
Regarding claim 7, Ono, Yoshizawa, Choi and Kim teach all the limitations of claim 6 as described above. Ono teaches a condenser lens (512).  
Ono et al. do not teach a booster below the condenser lens.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ono to have the booster taught by Platzgummer, in order to reduce image errors while maintaining resolution of the image as taught by Platzgummer (paragraph 42).

Allowable Subject Matter
Claims 9-12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9-11, 15 and 16, the prior art does not teach or make obvious an exposure apparatus having a linear condenser lens which focuses a charged particle beam in a first direction and collimates the charged particle beam in a second direction, or a linear condenser lens including a Wien filter condenser lens.  Bertsche (US 7,391,034 B1) teaches non-axisymmetric lenses in an electron beam system but does not teach a collimator lens prior to a mask.
Regarding claim 12 the prior art does not disclose or make obvious a charged lithography apparatus having an in-situ inspection system comprising a transparent substrate for mounting a sample, a phosphor layer on the transparent substrate, a sensor array for receiving light from the phosphor layer and an optical element for projecting said excited light to the sensor array.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881